Exhibit 10.2






































OCCIDENTAL PETROLEUM CORPORATION
MODIFIED DEFERRED COMPENSATION PLAN
(Effective December 31, 2006
Amended and Restated Effective January 1, 2018)











--------------------------------------------------------------------------------








ARTICLE I
PURPOSE
Effective December 31, 2006, the Occidental Petroleum Corporation Deferred
Compensation Plan 2 (the “DCP2”) was merged with and into the Occidental
Petroleum Corporation 2005 Deferred Compensation Plan (the “2005 DCP”), which
was amended and restated as the Occidental Petroleum Corporation Modified
Deferred Compensation Plan (the “Plan”). Effective December 31, 2006, for each
Participant making a Special Transition Rule Election under Section 5.11, the
Deferral Account (if any) of such Participant under the DCP2 was merged with the
Deferral Account (if any) of such Participant under the 2005 DCP, the Savings
Plan Restoration Account (if any) of such Participant under the DCP2 was merged
with the Savings Plan Restoration Account (if any) of such Participant under the
2005 DCP, the SEDCP Deferral Account (if any) of such Participant under the DCP2
was transferred to the 2005 DCP, and all such accounts are governed by the terms
of this Plan. For Participants not making such an election, any Deferral
Account, Savings Plan Restoration Account, or SEDCP Deferral Account of such
Participant under the DCP2 or 2005 DCP is subject to the terms of this Plan but
maintained separate from each other. The Plan was amended and restated effective
November 1, 2008 and was subsequently amended and restated effective January 1,
2017. This January 1, 2018 restatement of the Plan is generally effective as of
January 1, 2018, except as otherwise specifically set forth herein.


The purpose of the Plan is to provide a tax-deferred opportunity for key
management and highly compensated employees of Occidental Petroleum Corporation
and its Affiliates (as defined below) to accumulate additional retirement income
through deferrals of compensation.


This Plan is intended to satisfy the requirements of Section 409A of the
Internal Revenue Code, and any regulations promulgated thereunder, so that the
taxation to Participants or Beneficiaries of any compensation deferred under
this Plan is deferred.


ARTICLE II
DEFINITIONS
Whenever the following words and phrases are used in this Plan with the first
letter capitalized, they shall have the meanings specified below:


Affiliate. “Affiliate” means (i) any corporation that is a member of a
controlled group of corporations (within the meaning of Code Section 1563(a),
determined without regard to Code Sections 1563(a)(4) and (e)(3)(C), and with
the phrase “more than 50%” substituted for the phrase “at least 80%” each place
it appears in Code Section 1563(a)) of which Occidental Petroleum Corporation is
a component member, or (ii) any entity (whether or not incorporated) that is
under common control with Occidental Petroleum Corporation (as defined in Code
Section 414(c) and the Treasury Regulations thereunder, and with the phrase
“more than 50%”





--------------------------------------------------------------------------------





substituted for the phrase “at least 80%” each place it appears in the Treasury
Regulations under Code Section 414(c)).


Alternate Payee. “Alternate Payee” means a former spouse of a Participant who is
recognized by a Divorce Order as having a right to receive all, or a portion of,
the benefits payable under this Plan with respect to such Participant.


Amortization Method. “Amortization Method” means an annual installment method of
paying a Participant’s benefits under which the Company will pay the Participant
an initial payment in an amount equal to (i) plus (ii) divided by (iii), where
(i) is the value of the Participant’s Deferral Accounts as of the end of the
month preceding such payment, (ii) is the amount of interest that would accrue
during the entire payout period on the unpaid balance credited to the
Participant’s Deferral Accounts immediately following such initial payment if
the Declared Rate then in effect remained unchanged and (iii) is the number of
years over which annual installments are to be paid. For each Plan Year after
the initial benefit payment is made, the annual benefit payment will be
determined under the same equation where (i) is the value of the Participant’s
Deferral Accounts as of the end of the month preceding the benefit payment,
(ii) is the amount of interest that would accrue during the remaining payout
period on the unpaid balance credited to the Participant’s Deferral Accounts
immediately following such annual payment if the Declared Rate then in effect
remained unchanged and (iii) is the number of annual payments remaining.
Notwithstanding anything in the Plan to the contrary, the Amortization Method
shall not be available with respect to benefits earned on or after January 1,
2017.


Base Salary. “Base Salary” means the base salary earned by a Participant during
pay periods ending in a Plan Year, excluding Bonus, all severance allowances,
forms of incentive compensation, Savings Plan, Retirement Plan or other Company
qualified plan contributions or benefits, retainers, insurance premiums or
benefits, reimbursements, and all other payments, prior to reduction for any
deferrals under this Plan or any other plan of the Company or reductions under
the Company’s Savings Plan allowed under Code Section 401(k).


Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Article VI.


Beneficiary Benefit. “Beneficiary Benefit” means the payment to a Participant’s
Beneficiary of the value of the Participant’s Deferral Accounts pursuant to
Section 5.2 on account of the Participant’s death.


Board. “Board” means the Board of Directors of Occidental Petroleum Corporation.


Bonus. “Bonus” means the bonus earned by a Participant under a regular annual
incentive compensation plan (excluding without limitation a special individual
or group bonus, a project bonus, and any other special bonus) during a Plan Year
prior to reduction for any deferral under this Plan or any other plan of the
Company.







--------------------------------------------------------------------------------





Change in Control. “Change in Control” means (i) for purposes of Sections 8.1
and 8.2(a), any event described in (a), (b), (c) or (d) below, and (ii) for
purposes of Section 5.6, any event that constitutes a “change in control event”
for purposes of Code Section 409A and Treas. Reg. § 1.409A-3(i)(5) (or any
successor provisions) and that is described in subsection (a), (b), (c) or (d)
below:    


(a)    Approval by the stockholders of Occidental Petroleum Corporation (or, if
no stockholder approval is required, by the Board) of the dissolution or
liquidation of Occidental Petroleum Corporation, other than in the context of a
transaction that does not constitute a Change in Control under subsection (b)
below;
(b)    Consummation of a merger, consolidation, or other reorganization, with or
into, or the sale of all or substantially all of Occidental Petroleum
Corporation’s business and/or assets as an entirety to, one or more entities
that are not subsidiaries or other affiliates of Occidental Petroleum
Corporation (a “Business Combination”), unless (i) as a result of the Business
Combination, more than 50% of the outstanding voting power of the surviving or
resulting entity or a parent thereof (the “Successor Entity”) immediately after
the Business Combination is, or will be, owned, directly or indirectly, by
holders of Occidental Petroleum Corporation’s voting securities immediately
before the Business Combination; (ii) no “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from
time (the “Exchange Act”)), excluding the Successor Entity or any employee
benefit plan of Occidental Petroleum Corporation and any trustee or other
fiduciary holding securities under an Occidental Petroleum Corporation employee
benefit plan or any person described in and satisfying the conditions of Rule
13d-1(b)(i) of the Exchange Act (an “Excluded Person”), beneficially owns,
directly or indirectly, more than 20% of the outstanding shares or the combined
voting power of the outstanding voting securities of the Successor Entity, after
giving effect to the Business Combination, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least 50% of
the members of the board of directors of the entity resulting from the Business
Combination were members of the Board at the time of the execution of the
initial agreement or of the action of the Board approving the Business
Combination;
(c)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any Excluded Person) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of Occidental Petroleum Corporation representing 20% or more of
the combined voting power of Occidental Petroleum Corporation’s then outstanding
voting securities, other than as a result of (i) an acquisition directly from
Occidental Petroleum Corporation; (ii) an acquisition by Occidental Petroleum
Corporation; or (iii) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Occidental Petroleum Corporation or a
Successor Entity; or
(d)    During any period not longer than two consecutive years, individuals who
at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
Occidental Petroleum Corporation’s stockholders, of each new Board member was
approved by a vote of at least two-thirds (2/3) of the Board members then still
in office who were Board members at the beginning of such period (including for
these purposes, new members whose election or nomination was so approved), but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a





--------------------------------------------------------------------------------





result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.
Class Year Subaccount. “Class Year Subaccount” means each subaccount of a
Participant’s Deferral Account established for distribution purposes to
separately account for deferred Base Salary and/or Bonus and/or any related
Savings Plan Restoration Contributions (and interest credited thereto) for each
Plan Year beginning on or after January 1, 2018.


Code. “Code” means the Internal Revenue Code of 1986, as amended.


Committee. “Committee” means the administrative committee appointed to
administer the Plan pursuant to Article III.


Company. “Company” means Occidental Petroleum Corporation, or any successor
thereto, and any Affiliates.


Company Management. “Company Management” means the Chairman of the Board,
President or any Executive Vice President of Occidental Petroleum Corporation.


Compensation. “Compensation” means Base Salary and/or Bonus.


DCP Deferral Account. “DCP Deferral Account” means the account maintained on the
books of account of the Company for each Participant pursuant to Article IV to
account for amounts deferred under the 1988 DCP prior to January 1, 1999, and
the amounts subsequently deferred under the Prior Plan, the DCP2, the 2005 DCP
and this Plan.


DCP Deferral Amount. “DCP Deferral Amount” means an amount of a Participant’s
Base Salary and/or Bonus that is deferred under the Plan, including amounts
deferred under the 1988 DCP, the Prior Plan, the DCP2, the 2005 DCP and this
Plan.


DCP2. “DCP2” means the Occidental Petroleum Corporation Deferred Compensation
Plan 2, effective as of October 12, 2006.


Declared Rate. “Declared Rate” with respect to any Plan Year means the rate at
which interest will be credited on Deferral Accounts for such Plan Year. The
Declared Rate for each Plan Year commencing on or after January 1, 2009, will be
the monthly yield on 5-year Treasury Constant Maturities plus 2%.
Notwithstanding the foregoing, the Declared Rate for DCP Deferral Amounts that
were earned and deferred prior to 1994 under the 1988 DCP (including bonuses
which were earned for 1993), together with accumulated interest thereon, will in
no event be less than 8% for any Plan Year. Accordingly, the Declared Rate for
any Plan Year may be different for DCP Deferral Amounts that were earned and
deferred under the 1988 DCP prior to January 1, 1994 than for DCP Deferral
Amounts earned after such date.







--------------------------------------------------------------------------------





Deferral Account(s). “Deferral Account(s)” means a Participant’s DCP Deferral
Account and/or SEDCP Deferral Account (if any) and/or Savings Plan Restoration
Account (if any) maintained on the books of account of the Company for each
Participant pursuant to Article IV.


Deferral Election Form. “Deferral Election Form” means a paper or electronic
election form provided by the Committee on which an Eligible Employee may elect
to defer Base Salary and/or Bonus in accordance with Article IV.


Distribution Election Form. “Distribution Election Form” means a paper or
electronic election form provided by the Committee on which a Participant may
elect the form of payment of his benefits in accordance with Articles IV and V.


Divorce Order. “Divorce Order” means any judgment, decree, or order (including
judicial approval of a property settlement agreement) that relates to the
settlement of marital property rights between a Participant and his former
spouse pursuant to state domestic relations law (including, without limitation
and if applicable, community property law), as described in Treas. Reg.
§ 1.409A-3(j)(4)(ii).
  
Early Payment Benefit. “Early Payment Benefit” means a benefit paid to a
Participant in an Early Payment Year beginning prior to the Participant’s
Separation from Service pursuant to Section 5.4.


Early Payment Year. “Early Payment Year” means any year beginning prior to a
Participant’s Separation from Service that a Participant elects pursuant to
Section 4.1(c) to have an Early Payment Benefit paid or commenced to be paid.


Early Payment Year Subaccount. “Early Payment Year Subaccount” means any
subaccount of a Participant’s DCP Deferral Account established to separately
account for deferred Base Salary and/or Bonus and/or any Savings Plan
Restoration Contributions (and interest credited thereto) that is subject to an
Early Payment Benefit election.


Eligible Employee. “Eligible Employee” means each key management employee or
other highly compensated employee of the Company who is selected by Company
Management to participate in the Plan.


Emergency Benefit. “Emergency Benefit” means the payment to a Participant of
part or all of his Deferral Accounts in the event that the Participant has an
Unforeseeable Emergency pursuant to Section 5.5.


ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


Fractional Method. “Fractional Method” means an installment method of paying a
Deferral Account or subaccount under which the Company will determine the amount
of each annual installment by dividing the value of the Deferral Account or
subaccount as of the end of





--------------------------------------------------------------------------------





the month preceding the payment date by the number of annual installments
remaining to be paid.


1988 DCP. “1988 DCP” means the Occidental Petroleum Corporation 1988 Deferred
Compensation Plan.


Participant. “Participant” means (i) each individual who, as of December 30,
2006, was a participant in the 2005 DCP or DCP2 and has not received a complete
distribution of the benefits accrued under those plans, (ii) an Eligible
Employee who has filed a completed and fully executed Deferral Election Form
with the Committee and is participating in the Plan in accordance with the
provisions of Article IV, and (iii) any person who has a Deferral Account by
reason of his prior status as an Eligible Employee. Under no circumstances shall
“Participant” mean any Alternate Payee.


Plan Year. “Plan Year” means the calendar year beginning on January 1 and ending
on December 31.


Pre-2018 Subaccount. “Pre-2018 Subaccount” means the subaccount of a
Participant’s Deferral Account established for distribution purposes to
separately account for amounts credited to the Participant’s Deferral Account
for all periods prior to January 1, 2018 (including the entire balance of a
Participant’s SEDCP Deferral Account).


Prior Plan. “Prior Plan” means the Occidental Petroleum Corporation Deferred
Compensation Plan as amended and restated as of January 1, 2003, under which
deferrals ceased as of December 31, 2004.


Qualified Divorce Order. “Qualified Divorce Order” means a Divorce Order that
(a) creates or recognizes the existence of an Alternate Payee’s right to, or
assigns to an Alternate Payee the right to, receive all or a portion of the
benefits payable to a Participant under this Plan; (b) clearly specifies (i) the
name and the last known mailing address of the Participant and the name and
mailing address of the Alternate Payee covered by the order, (ii) the amount or
percentage of the Participant’s benefits to be paid by this Plan to the
Alternate Payee, or the manner in which such amount or percentage is to be
determined, (iii) the number of payments or period to which such order applies,
and (iv) that it applies to this Plan; and (c) does not (i) require this Plan to
provide any type or form of benefit, or any option, not otherwise provided under
the Plan, (ii) require this Plan to provide increased benefits, or (iii) require
the payment of benefits to an Alternate Payee that are required to be paid to
another Alternate Payee under another Divorce Order previously determined to be
a Qualified Divorce Order.


Retirement. “Retirement” means the Participant’s Separation from Service for
reasons other than death after the Participant attains age 55. Notwithstanding
the foregoing, with respect to Participants who executed a consulting agreement
with the Company prior to October 3, 2004, “Retirement” means the termination
date of the Participant’s consulting agreement.







--------------------------------------------------------------------------------





Retirement Benefit. “Retirement Benefit” means the payment to a Participant of
the value of the Participant’s Pre-2018 Subaccount and Class Year Subaccounts,
as applicable, pursuant to Section 5.1 following Retirement.
 
Retirement Plan. “Retirement Plan” means the Occidental Petroleum Corporation
Retirement Plan, as amended from time to time.


SEDCP. “SEDCP” means the Occidental Petroleum Corporation Senior Executive
Deferred Compensation Plan under which certain Company executives deferred
compensation.
 
SEDCP Deferral Account. “SEDCP Deferral Account” means the account maintained on
the books of account of the Company for certain Participants pursuant to
Article IV to account for amounts deferred under the SEDCP.


Savings Plan. “Savings Plan” means the Occidental Petroleum Corporation Savings
Plan, as amended from time to time.


Savings Plan Restoration Account. “Savings Plan Restoration Account” means the
account maintained on the books of account of the Company to reflect Savings
Plan Restoration Contributions made by the Company pursuant to Section 4.6.


Savings Plan Restoration Contribution. “Savings Plan Restoration Contribution”
means the amount credited to a Participant’s Savings Plan Restoration Account
pursuant to Section 4.6.


Separation from Service. “Separation from Service” means a Participant’s
“separation from service” as defined under Code Section 409A and Treas. Reg. §
1.409A-1(h) (or successor provisions). A Participant shall have a Separation
from Service if the Participant ceases to be an employee of both:


(i)     The Company that employs the Participant; and


(ii)     All Affiliates with whom such Company would be considered a single
employer under Code Section 414(b) or 414(c).


For this purpose, a Participant who ceases to be an employee of an entity
described in (i) or (ii) above shall not be considered to have a Separation from
Service if such cessation of employment is followed immediately by his
commencement of employment with another entity described in (i) or (ii) above.


A Participant shall have a Separation from Service if it is reasonably
anticipated that no further services shall be performed by the Participant, or
that the level of services the Participant shall perform shall permanently
decrease to no more than 20 percent of the average level of services performed
by the Participant over the immediately preceding 36-month period (or the
Participant’s full period of service, if the Participant has been performing
services for less than 36 months).





--------------------------------------------------------------------------------







For avoidance of doubt, the transfer of employment of a CRC Deferred
Compensation Beneficiary, as that term is defined in the Employee Matters
Agreement between Occidental Petroleum Corporation and California Resources
Corporation, from Occidental Petroleum Corporation to California Resources
Corporation shall not be a Separation from Service.


Specified Employee. “Specified Employee” means an Employee who is a “specified
employee” within the meaning of Section 409A and Treas. Reg. § 1.409A-1(i) (or
successor provisions) and as determined pursuant to any rules adopted for such
purposes by Occidental Petroleum Corporation.
 
Termination Benefit. “Termination Benefit” means the payment to a Participant of
the value of the Participant’s Pre-2018 Subaccount and Class Year Subaccounts,
as applicable, pursuant to Section 5.1 on account of the Participant’s
Separation from Service other than due to Retirement or death.


2005 DCP. “2005 DCP” means the Occidental Petroleum Corporation 2005 Deferred
Compensation Plan, restated as of January 1, 2005 and as subsequently amended.
2005 DSP. “2005 DSP” means the Occidental Petroleum Corporation 2005 Deferred
Stock Program, as amended from time to time.
Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152, without regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.


ARTICLE III
ADMINISTRATION OF THE PLAN
A Committee shall be appointed by the Board to administer the Plan and
establish, adopt, or revise such rules and regulations as the Committee may deem
necessary or advisable for the administration of the Plan and to interpret the
provisions of the Plan, and, except as otherwise indicated herein, any such
interpretations shall be conclusive and binding. All decisions of the Committee
shall be by vote of at least two of the Committee members and shall be final.
The Committee may appoint any agent and delegate to such agent such powers and
duties in connection with the administration of the Plan as the Committee may
from time to time prescribe. The Plan is intended to comply with the
requirements of Code Section 409A and shall be interpreted and administered
accordingly.


Members of the Committee shall be eligible to participate in the Plan while
serving as members of the Committee, but a member of the Committee shall not
vote or act upon any matter which relates solely to such member’s interest in
the Plan as a Participant.





--------------------------------------------------------------------------------









ARTICLE IV
PARTICIPATION
4.1    Election to Participate.
(a)    Deferral Elections. An Eligible Employee may elect to participate in the
Plan and elect to defer annual Base Salary and/or Bonus under the Plan by filing
with the Committee a completed and fully executed Deferral Election Form prior
to the beginning of the Plan Year during which the Eligible Employee performs
the services for which such Base Salary and Bonus are to be earned, or at such
other time as the Committee may permit in accordance with the regulations
promulgated under Code Section 409A. Deferral Election Forms must be filed in
accordance with the instructions set forth in the Deferral Election Forms.
Prior to December 1, 2016, an employee who first becomes an Eligible Employee
during a Plan Year may make an initial deferral election under this Plan within
30 days after the date the employee becomes an Eligible Employee provided that
such Eligible Employee has not previously become eligible to participate in any
other account balance plan that is required to be aggregated with this Plan as
described in Treas. Reg. § 1.409A-1(c)(2) (or any successor provision). Any such
election shall apply to Base Salary earned for services performed after the
30-day election window described in the previous sentence and to that portion of
the Bonus earned during such Plan Year equal to the total amount of the Bonus
multiplied by the ratio of the number of days remaining in the Plan Year after
the 30-day election window described in the previous sentence ends over the
total number of days in the Plan Year. Effective December 1, 2016, Eligible
Employees may no longer make initial deferral elections pursuant to the rule in
this paragraph. As of that date, Eligible Employees may only commence or resume
participation in the Plan on January 1 of a Plan Year, which shall require the
filing of a Deferral Election Form prior to the beginning of such Plan Year as
provided in the first paragraph of this Section 4.1.


A Deferral Election Form filed for a Plan Year shall be effective for Base
Salary and/or Bonus to be earned during that Plan Year only. For each subsequent
Plan Year, an Eligible Employee who wishes to defer Base Salary and/or Bonus
must file a new complete and fully executed Deferral Election Form in accordance
with the instructions set forth in the Deferral Election Form but in any event
prior to January 1 of such Plan Year.


Each Deferral Election Form will designate the DCP Deferral Amounts as a fixed
dollar amount or fixed percentage (in increments of 1%) of Base Salary and/or
(i) a fixed dollar amount or a fixed percentage of Bonus or (ii) 100% of any
Bonus exceeding a specified dollar amount, as elected by the Participant.
Deferrals of Base Salary will normally be deducted ratably during the Plan Year,
except as otherwise determined by the Committee to take into account special
circumstances; provided that in no event will the Committee’s action alter the
total amount of Deferrals for the Plan Year. In its sole discretion, the
Committee may also permit amounts that an Eligible Employee has previously
elected to defer under other plans or agreements with the





--------------------------------------------------------------------------------





Company to be transferred to this Plan and credited to his Deferral Accounts
that are maintained hereunder, provided that no change shall be made in the time
or form of payment of such transferred amounts except as may be permitted by
Code Section 409A.


(A)    Minimum Deferral. For each Plan Year, the minimum amount of Base Salary
that a Participant may elect to defer is $5,000, if expressed as a dollar
amount, or 5% of Base Salary, if expressed as a percentage, and the minimum
amount of Bonus that a Participant may elect to defer is any of the following:
(I) $5,000, (II) 5% of Bonus, or (III) 100% of that portion of any Bonus that
exceeds a dollar amount specified by the Participant on his Deferral Election
Form.


(B)    Maximum Deferral. For each Plan Year, the maximum amount of Base Salary
that a Participant may elect to defer is 75% of Base Salary, and the maximum
amount of Bonus that a Participant may elect to defer is 90% of Bonus.
Notwithstanding the foregoing, effective with respect to amounts earned on or
after January 1, 2007, for each Plan Year, the maximum total amount of
Compensation that a Participant may elect to defer is $75,000. For the 2007 Plan
Year, the $75,000 limit shall apply only to deferrals of Base Salary that would
otherwise have been paid in 2007. For the 2008 Plan Year, the $75,000 limit
shall apply to the deferrals of Base Salary that would have otherwise been paid
in 2008 plus deferrals of Bonus, earned in 2007, and otherwise paid in 2008. For
the 2008 Plan Year, the $75,000 limit shall also apply to deferrals of Base
Salary that would have otherwise been paid in 2008 plus deferrals of Bonus,
earned in 2008, and otherwise paid in 2009. For the 2009 and all future Plan
Years, the $75,000 limit shall apply to amounts of Base Salary and Bonus earned
in any one Plan Year. For example, in Plan Year 2009, the $75,000 limit shall
first apply to deferrals of Base Salary that would have otherwise been paid in
2009 and then to deferrals of Bonus that are earned in 2009 and would otherwise
be payable in 2010.
    
(C)    Deferral Account Balance. Notwithstanding anything herein to the
contrary, if as of December 31 of any Plan Year, a Participant’s total Deferral
Account balance is $1,000,000 or more, then the Participant may not defer any
compensation earned in the following Plan Year and any election to do so shall
be considered void. If as of December 31 of any Plan Year, a Participant’s total
Deferral Account balance is less than $1,000,000, then the Participant may defer
compensation earned in the following Plan Year in accordance with this Article
IV. For purposes of this provision, a Participant’s Deferral Account balance
shall exclude the balance in the Participant’s Savings Plan Restoration Account,
if any.


(b)    Distribution Elections.
(i)    Distribution Elections for 2018 and Subsequent Plan Years. An Eligible
Employee who files a Deferral Election Form for any Plan Year beginning on or
after January 1, 2018 also may file a Distribution Election Form with each such
Deferral Election Form to elect to have all deferrals for such Plan Year paid
either (A) in a lump sum or annual payments for any other number of years
between two (2) and 20 years following





--------------------------------------------------------------------------------





his Retirement or (B) as an Early Payment Benefit in accordance with Section
4.1(c). Such Distribution Election Form shall apply to all Base Salary and/or
Bonus deferred for such Plan Year, and shall also apply to any Savings Plan
Restoration Contributions attributable to such deferred Base Salary and/or Bonus
(as described further in Section 4.1(c) below). Subject to Section 5.1(d), a
Distribution Election Form filed for a Plan Year shall become irrevocable no
later than December 31 of the immediately preceding Plan Year. A Distribution
Election Form filed for a Plan Year shall be effective for deferrals for that
Plan Year only. If an Eligible Employee fails to file a Distribution Election
Form for any Plan Year, he or she shall be deemed to have elected to have the
deferrals for such Plan Year paid in a single lump sum following Separation from
Service as provided in Section 5.1(a).
(ii)    Pre-2018 Distribution Elections. With respect to deferrals for Plan
Years beginning prior to January 1, 2018, an Eligible Employee was permitted to
file a Distribution Election Form simultaneously with the Eligible Employee’s
first Deferral Election Form to elect the form of payment of all such deferrals
to the extent paid as a Retirement Benefit. In addition, a Participant could
elect either the Fractional Method or Amortization Method for calculating
installments for benefits earned before January 1, 2017. Each Plan Year, an
Eligible Employee also had the opportunity to make an election to receive all or
a portion of the deferrals for such Plan Year as an Early Payment Benefit in
accordance with Section 4.1(c).
(c)    Early Payment Benefit Election. With respect to Base Salary and/or Bonus
earned after December 31, 2007, an Eligible Employee may irrevocably elect to
receive Base Salary and/or Bonus deferred pursuant to Section 4.1(a) prior to
Separation from Service in an Early Payment Year. An Early Payment Benefit
election filed for the Plan Year beginning January 1, 2008, or for any
subsequent Plan Year, shall be effective for the deferred Base Salary and/or
Bonus earned during that Plan Year only. A Participant may make an election for
an Early Payment Benefit with respect to deferred Base Salary and/or Bonus
earned in any future Plan Year by filing a new Early Payment Benefit election
with the Committee prior to January 1 of such Plan Year.
Effective January 1, 2017, an Early Payment Benefit election filed with respect
to all or a portion of the deferred Base Salary and/or Bonus to be earned during
a Plan Year shall also apply to the same portion of any Savings Plan Restoration
Contributions attributable to such deferred Base Salary and/or Bonus. For
example: (i) any Early Payment Benefit election made by the Participant with
respect to deferred Base Salary earned by the Participant for the 2017 Plan Year
shall also apply to the portion of the Savings Plan Restoration Contribution
made on behalf of a Participant for the 2017 Plan Year that is attributable to
such deferred Base Salary and (ii) any Early Payment Benefit election made by
the Participant with respect to deferred Bonus earned by the Participant for the
2017 Plan Year and paid during the 2018 Plan Year shall also apply to the
portion of the Savings Plan Restoration Contribution made on behalf of a
Participant for the 2018 Plan Year that is attributable to such deferred Bonus.


The following additional rules shall apply to Early Payment Benefit elections:





--------------------------------------------------------------------------------





(A)    In an Early Payment Benefit election filed for any Plan Year beginning on
or after January 1, 2018, a Participant may elect to have all deferrals for such
Plan Year paid in the form of a lump sum prior to Separation from Service in an
Early Payment Year. For prior Plan Years, (I) a Participant’s Early Payment
Benefit election could apply to all or a portion of the deferrals for such Plan
Year, as designated by the Participant, (II) a Participant’s Early Payment
Benefit election could designate both an Early Payment Year prior to Separation
from Service and a form of payment, with the available forms being a lump sum
payment or annual installments over two (2) to five (5) years, (III) a
Participant who elected an installment form also could elect the Amortization
Method or Fractional Method for Early Payment Benefits earned before January 1,
2017, (IV) the Early Payment Year elected was required to be a year beginning at
least two (2) years after the end of the Plan Year for which the election was
made, and (V) the default form of distribution if the Participant failed to
designate a payment form was a lump sum.


(B)    Prior to January 1, 2018, a Participant could not at any time have Early
Payment Benefits scheduled for more than two Early Payment Years. However, after
an Early Payment Year occurred and all payments with respect to the
corresponding Early Payment Year election were completed, a Participant could
elect a new Early Payment Year for future deferrals. Effective January 1, 2018,
this restriction on the number of Early Payment Years no longer applies.


4.2    DCP Deferral Accounts. The Committee shall establish and maintain a
separate DCP Deferral Account for each Participant. A DCP Deferral Amount shall
be credited by the Company to the Participant’s DCP Deferral Account, subject to
the Committee’s authority in Section 4.1(a), as of the date that the
Participant’s Base Salary and/or Bonus would otherwise have been paid. Such DCP
Deferral Account shall be debited by the amount of any payments made by the
Company to the Participant or the Participant’s Beneficiary therefrom as of the
date of payment. With respect to Early Payment Benefits earned prior to January
1, 2018, the Committee shall establish an Early Payment Year Subaccount within a
Participant’s DCP Deferral Account for each Early Payment Year elected by that
Participant. Any such Early Payment Year Subaccount shall be debited by the
amount of any Early Payment Benefit paid by the Company to the Participant in
such Early Payment Year pursuant to Section 5.4 as of the date of payment.
Effective January 1, 2018, for distribution purposes, the Committee shall
establish a separate Class Year Subaccount within a Participant’s Deferral
Account for each Plan Year beginning on or after January 1, 2018 for which the
Participant has deferrals under the Plan and a Pre-2018 Subaccount within a
Participant’s Deferral Account for all previously deferred amounts. A Class Year
Subaccount shall be further designated as an Early Payment Year Subaccount for
each Plan Year beginning on or after January 1, 2018 for which a Participant
makes an Early Payment Benefit election in accordance with Section 4.1(c). All
such subaccounts shall be debited by the amount of any payments made by the
Company to the Participant or the Participant’s Beneficiary therefrom as of the
date of payment pursuant to Article V.





--------------------------------------------------------------------------------





4.3    SEDCP Deferral Accounts. The Committee shall maintain a separate SEDCP
Deferral Account for each Participant who was a participant in the SEDCP on
December 31, 1998. The balance of such Participant’s accounts under the SEDCP as
of December 31, 1998 remained credited to each such Participant’s SEDCP Deferral
Account under the Occidental Petroleum Corporation Deferred Compensation Plan, a
predecessor to this Plan, as of January 1, 1999. SEDCP Deferral Accounts shall
be debited by the amount of any payments made by the Company to the Participant
or the Participant’s Beneficiary therefrom as of the date of payment.
4.4    Interest. Each Deferral Account of a Participant shall be deemed to bear
interest on the monthly balance of such Deferral Account at the Declared Rate,
compounded monthly. Except as provided in Section 5.2(a), with respect to SEDCP
Deferral Accounts for Participants who die prior to becoming eligible for
Retirement, interest will be credited to each Deferral Account on a monthly
basis on the last day of each month as long as any amount remains credited to
such Deferral Account. Amounts of deferred Compensation that are credited to a
DCP Deferral Account and amounts of Savings Plan Restoration Contributions that
are credited to a Savings Plan Restoration Account prior to the end of a
calendar month shall accrue interest from the date of crediting, computed from
date of crediting to the end of the month. Effective August 1, 2016, interest
shall be credited to Deferral Accounts at the Declared Rate on a daily basis
with monthly compounding.
4.5    Valuation of Deferral Accounts. The value of a Deferral Account as of any
date shall equal the amounts previously credited to such Deferral Account less
any payments debited to such Deferral Account plus the interest deemed to be
earned on such Deferral Account in accordance with Section 4.4 through such
date. When payments are made from a DCP Deferral Account for any reason other
than an Early Payment Benefit elected after January 1, 1994, such payments shall
be deemed to be made on a proportionate or pro-rata basis from DCP Deferral
Amounts (including accumulated interest thereon) that were earned and deferred
under the 1988 DCP prior to January 1, 1994, and DCP Deferral Amounts (including
accumulated interest thereon) that were earned and deferred after that date.
4.6    Savings Plan Restoration Contribution.
(a)    General Rule. Effective for Plan Years beginning on and after January 1,
2017, the Company shall credit to the Savings Plan Restoration Account of any
Participant an amount equal to the amount by which the contribution that would
otherwise have been made by the Company on behalf of the Participant to the
Savings Plan for such Plan Year is reduced by reason of the reduction in the
Participant’s Base Salary for such Plan Year and/or the Participant’s Annual
Bonus (as defined in the Savings Plan) paid in such Plan Year because of
deferrals under this Plan, assuming that the Participant’s contribution
percentage under the Savings Plan for the Plan Year is 5 percent. The Savings
Plan Restoration Contribution shall be credited to the Savings Plan Restoration
Account of each Participant for each Plan Year at the same time as the Company
contribution for such Plan Year is made to the Savings Plan. With respect to
Plan Years beginning prior to January 1, 2017, Savings Plan Restoration
Contributions were credited to Participants’ Savings Plan Restoration Accounts
under this Plan for periods prior to January 1, 2009, but not for the period
from January 1, 2009 through December 31, 2016





--------------------------------------------------------------------------------





(during which period such contributions were instead credited under the
Occidental Petroleum Corporation Supplemental Retirement Plan II).
(b)    Vesting. A Participant’s interest in credits to his Savings Plan
Restoration Account attributable to periods prior to January 1, 2009 and
earnings thereon shall vest at the same rate and at the same time as would have
been the case had such contribution been made to the Savings Plan. As of January
1, 2017, all amounts credited to a Participant’s Savings Plan Restoration
Account, including credits attributable to periods prior to January 1, 2009,
credits attributable to periods on and after January 1, 2017 and credits under
paragraph (c) below are 100% vested at all times.
(c)    Transfer of Non-Vested Savings Plan Restoration Account from Prior Plan.
Effective as of January 1, 2005, that portion of a Participant’s Savings Plan
Restoration Account under the Prior Plan that was not vested as of December 31,
2004, was transferred to and credited to such Participant’s Savings Plan
Restoration Account under the 2005 DCP and is governed by the terms of this
Plan, including any Distribution Election Form filed under the 2005 DCP on or
before December 31, 2005. If the Participant was not participating in the 2005
DCP in 2005, the Participant could nevertheless make an election in accordance
with Section 5.1(b) and 5.2 of the 2005 DCP if such election was made by
December 31, 2005. If the Participant did not file a Distribution Election Form
on or before December 31, 2005, with respect to such amount, together with
interest, the Participant was deemed to have made an election to receive
distribution in accordance with Section 5.1(a).
4.7    Statement of Deferral Accounts. The Committee shall submit to each
Participant, within 120 days after the close of each Plan Year, a statement in
such form as the Committee deems desirable, setting forth the Participant’s
Deferral Account(s).
4.8    Pre-Merger Payment Elections. Any payment elections made or deemed to be
made by a Participant under the DCP2 or the 2005 DCP and in effect immediately
prior to the merger of the two plans on December 31, 2006 shall remain in effect
with respect to the portions of the applicable Deferral Accounts attributable to
amounts deferred under each plan and shall continue in effect unless and until
changed in accordance with the terms of this Plan. The Committee shall establish
and maintain separate subaccounts for each Deferral Account as may be necessary
to account for amounts subject to different payout elections.
ARTICLE V
BENEFITS
5.1    Separation from Service for a Reason other than Death.
(a)    Form and Time of Benefit. Except as otherwise provided in Sections 5.1
and 5.4, upon a Participant’s Separation from Service for a reason other than
death (including Retirement), the Company shall pay to the Participant in a
single lump sum within the first 90 days of the calendar year following the year
of the Participant’s Separation from Service an amount equal to the value of the
Participant’s Deferral Accounts as of the end of the month





--------------------------------------------------------------------------------





preceding payment. To the extent that a Retirement Benefit is paid in annual
installments pursuant to Section 5.1(b) or 5.1(c), each installment shall be
paid within the first 90 days of each calendar year, beginning with the year
following the Participant’s Retirement and shall be determined based on the
value of the Deferral Account or subaccount as of the last day of the month
preceding payment. Notwithstanding anything herein to the contrary, in the event
that a Participant who is a Specified Employee is entitled to a distribution
from the Plan upon or by virtue of such Participant’s Separation from Service
for a reason other than death, the lump sum payment or the first annual
installment payment, as the case may be, shall be paid in the month next
following the date that is six (6) months after the date of the Participant’s
Separation from Service, if later than the time provided above. Any additional
installment payments shall be paid within the first 90 days of each subsequent
calendar year.
(b)    Payment of Class Year Subaccounts. On a Distribution Election Form filed
in accordance with the requirements set forth in Section 4.1(b) hereof, a
Participant may elect to have a Class Year Subaccount (other than a Class Year
Subaccount designated as an Early Payment Year Subaccount), if paid as a
Retirement Benefit, paid to him following Retirement in a lump sum or annual
payments for any other number of years between two (2) and 20 years. The amount
of any installments shall be determined using the Fractional Method. If a
Participant’s Separation from Service is for any reason other than Retirement or
death, then all of the Participant’s Class Year Subaccounts shall be paid as a
Termination Benefit in a lump sum as provided in Section 5.1(a).
(c)    Payment of Pre-2018 Subaccounts.
(i)    Retirement Benefit. A Participant who commenced participation in the Plan
prior to January 1, 2018 and has a Pre-2018 Subaccount was permitted to elect,
on a Distribution Election Form filed simultaneously with and in the same manner
as the first Deferral Election Form that the Participant was required to file in
accordance with the requirements set forth in Section 4.1 hereof, (A) to have
the Pre-2018 Subaccount, but which will not include any amounts attributable to
an Early Payment Year Subaccount if Separation from Service occurs after
beginning of the relevant Early Payment Year, if paid as a Retirement Benefit,
paid to him in a lump sum or annual payments for any other number of years
between two (2) and 20 years, and (B) to have the amount of each annual
installment determined under either the Amortization Method (if permitted
hereunder) or the Fractional Method. If such a Participant failed to elect
either the Amortization Method or the Fractional Method, such Participant is
deemed to have elected the Fractional Method.
Notwithstanding the foregoing, in the case of an Eligible Employee who commences
or resumes participation in the Plan in 2017, (A) the only payment forms that
such Participant could elect with respect to his Retirement Benefit were a lump
sum or annual payments over five (5), ten (10), fifteen (15) or twenty (20)
years and (B) only the Fractional Method for determining installments is
available.
(ii)    Termination Benefit. If a Participant’s Separation from Service is for
any reason other than Retirement or death, then the Participant’s Pre-2018
Subaccount shall be paid as a Termination Benefit in a lump sum as provided in
Section 5.1(a).





--------------------------------------------------------------------------------







(iii)    Effect of Pre-Retirement Separation from Service on Spousal Survivor
Benefits. Spousal survivor benefits (if any) under Section 5.3 of the Plan shall
not be payable to the spouse of a Participant whose Separation from Service
occurs prior to Retirement and receives a Termination Benefit under this Section
5.1(c).


(d)    Payment Election Changes.
(i)     Single Payment. Notwithstanding anything herein to the contrary, an
election to receive distribution in a series of annual installments shall be
treated as a single payment for purposes of Code Section 409A.
(ii)     Permitted Changes. Subject to paragraph (iii) below, a Participant may
change his election as to the form of payment of any Class Year Subaccount or
Pre-2018 Subaccount, to the extent paid as a Retirement distribution, subject to
the following conditions: (A) the election shall not be effective until twelve
(12) months after the election is filed with the Committee; (B) the election
must defer the lump sum payment or the initial amount of an installment payment
for a period of at least five (5) years from the date that the lump sum payment
or initial amount of the installment payment, as the case may be, was otherwise
payable; and (C) the election must be made at least twelve (12) months prior to
the beginning of the calendar year in which the lump sum payment or initial
amount of the installment payment, as the case may be, would have been payable
if no change as to the form of distribution were ever made.
(iii)     Additional Rules. Effective January 1, 2017, a Participant may only
make one change pursuant to this Section 5.1(d). Effective January 1, 2018, this
limitation shall apply separately to each Class Year Subaccount (other than a
Class Year Subaccount designated as an Early Payment Year Subaccount) and any
Pre-2018 Subaccount within a Participant’s Deferral Account. Effective January
1, 2018, the available forms of payment under this Section 5.1(d) shall be a
lump sum or annual installments for any number of years between two (2) and 20
years and only the Fractional Method shall be available. Such change must
satisfy all of the requirements of this Section 5.1(d). Changes to Class Year
Subaccounts that are designated as an Early Payment Year Subaccount must satisfy
all the requirements of Section 5.4. No change may be made following a
Participant’s Separation from Service.
5.2    Beneficiary Benefits.


(a)    Payment of Class Year Subaccounts and Pre-2018 Subaccounts.


(i)     General Rules. If Participant’s Separation from Service is due to death,
the Company will pay to the Participant’s Beneficiary in a single lump sum a
Beneficiary Benefit that is an amount equal to the aggregate value of the
Participant’s Class Year Subaccounts and Pre-2018 Subaccount (other than his or
her SEDCP Deferral Account (if any) and amounts in any Early Payment Year
Subaccount attributable to an Early Payment





--------------------------------------------------------------------------------





Year beginning before the date of the Participant’s death (if any)). If such
Participant also has an SEDCP Deferral Account, the Company will also pay to the
Participant’s Beneficiary annual payments over the greater of (A) 10 years or
(B) until the Participant would have attained age 65 equal to 25% of the amount
deferred under the SEDCP (excluding any interest on such deferrals), which
payments shall be in full satisfaction of the benefits payable with respect to
the Participant’s SEDCP Deferral Account. Notwithstanding the foregoing, the
Participant’s Beneficiary shall instead be paid the amount credited to the
Participant’s SEDCP Deferral Account as of the end of the month in which his
death occurred plus interest at a rate of 8% per annum, compounded annually,
from the end of such month and credited annually on each anniversary of the end
of such month payable in equal installments (using the Amortization Method) over
the period described in the preceding sentence, if the Committee determines that
the present value of such benefit is greater than the present value of the
benefit described in the preceding sentence. In comparing the present value of
these two alternative benefits, the Committee shall use in each case a discount
factor of 8%.
(ii)    Death after Attaining Age 55. Notwithstanding the foregoing, if a
Participant’s Separation from Service is due to death after attaining age 55,
payment to his Beneficiary of his Class Year Subaccounts and Pre-2018 Subaccount
(other than payment of his or her SEDCP Deferral Account (if any) and amounts in
any Early Payment Year Subaccount attributable to an Early Payment Year
beginning before the date of the Participant’s death (if any)) shall be made in
the same form or forms as payment of the Participant’s Retirement Benefit would
have been made to the Participant if he were living.
(iii)    Beneficiary Distribution Elections. Notwithstanding the foregoing, a
Participant who commenced participation in the Plan before January 1, 2017 could
elect, on a Beneficiary Distribution Election Form filed simultaneously with and
in the same manner as the first Deferral Election Form that the Participant was
required to file in accordance with the requirements set forth in Section 4.1
hereof, that, if his Separation from Service is due to death prior to attaining
age 55, payment to his Beneficiary of his Class Year Subaccounts and Pre-2018
Subaccount (other than payment of his or her SEDCP Deferral Account (if any) and
amounts in any Early Payment Year Subaccount attributable to an Early Payment
Year beginning before the date of the Participant’s death (if any)) shall be
made in any form and calculated in any other manner described in Section 5.1(c)
(which may be different than the form of payment elected by the Participant for
his Retirement Benefit). Such a Participant may change his election as to the
form of payment to his Beneficiary subject to the following conditions: (A) the
election shall not be effective until twelve (12) months after the election is
filed with the Committee;(B) the election must be made at least twelve (12)
months prior to the beginning of the calendar year in which the lump sum payment
or initial amount of the installment payment, as the case may be, would have
been payable if no change as to the form of distribution were ever made; and (C)
payment must be calculated using the Fractional Method. Each such change must
satisfy all of the requirements of this Section 5.2(a)(iii).





--------------------------------------------------------------------------------





Notwithstanding the foregoing, in the case of an Eligible Employee who commences
or resumes participation in the Plan on or after January 1, 2017, the elections
described above in this Section 5.2(a)(iii) shall not be available. In the event
of such a Participant’s Separation from Service due to death prior to attaining
age 55, payment to his Beneficiary of his Class Year Subaccounts and Pre-2018
Subaccount instead shall be made as provided in Section 5.2(a)(i) above.
(iv)    Death after Separation from Service. If a Participant dies after
Separation from Service but before commencement or completion of his Class Year
Subaccounts and Pre-2018 Subaccount under the Plan, payment to his Beneficiary
shall be made in the same amount, at the same time and in the same form as
payment would have been made to the Participant if he were living under this
Plan. If installment payments to the Participant have already commenced, then
the remaining installments (if any) shall be paid to his Beneficiary in the same
amounts and at the same times as such remaining installments would have been
paid to the Participant if he were living.
(v)    Timing of Payments to Beneficiary. The payment or payments to a
Beneficiary of a deceased Participant under this Section 5.2(a) (including
payments with respect to the SEDCP Deferral Account) shall be made or commence
during the period beginning on the date of the Participant’s death and ending on
December 31 of the first calendar year following the calendar year in which the
Participant’s death occurs. If payment is to be made in installments, the first
installment only shall be made during the period specified in the preceding
sentence, with any subsequent installments paid within the first 90 days of each
subsequent calendar year. The amount of any such payment shall be equal to, or
determined based on, the value of the Participant’s Class Year Subaccounts and
Pre-2018 Subaccount as of the end of the month preceding payment.
(b)    Death of Beneficiary before Completion of Payments. Effective January 1,
2017, in the event that the Beneficiary of a deceased Participant dies prior to
the completion of payments under this Plan to that Beneficiary, then the
remaining benefit shall be paid in a lump sum to the person or persons
designated by the Beneficiary in accordance with procedures established by the
Committee or, if no such person has been designated, then to the Beneficiary’s
estate. Such lump sum payment shall be made during the period beginning on the
date of the Beneficiary’s death and ending on December 31 of the first calendar
year following the calendar year in which the Beneficiary’s death occurs.
(c)    Prior Elections. Any election as to the form and manner of payment to a
Beneficiary in effect under the terms of the DCP2 or the 2005 DCP immediately
prior to the merger of the two plans on December 31, 2006, shall remain in
effect with respect to the portions of the applicable Deferral Accounts
attributable to amounts deferred under each plan and shall continue in effect
unless or until changed in accordance with the terms of this Plan. The Committee
shall establish and maintain separate subaccounts for each Deferral Account as
may be necessary to account for amounts subject to different beneficiary payout
elections.
5.3    Spousal Survivor Benefits with Respect to SEDCP Deferral Accounts. If a
Participant who has an SEDCP Deferral Account dies after becoming eligible for
Retirement or





--------------------------------------------------------------------------------





after commencement of payment of his Retirement Benefit and a spouse to whom he
had been married to for at least one (1) year prior to his death survives beyond
completion of payment of the Participant’s SEDCP Deferral Account balance, the
Company shall pay such spouse a lump sum payment in an amount equal to 10% of
the Participant’s SEDCP Deferral Account balance valued as of the earlier of the
date of the Participant’s Retirement or death. Such lump sum spousal survivor
benefit shall be paid 120 days following the later of the completion of payment
of the Participant’s SEDCP Deferral Account balance or the Participant’s death.
No benefit shall be payable under this Section 5.3 if the Participant’s spouse
does not survive beyond completion of payment of the Participant’s SEDCP
Deferral Account balance. Notwithstanding the foregoing, no spousal survivor
benefit shall be payable to the spouse of any Participant who received benefits
pursuant to Section 5.1(c)(ii) (Termination Benefit) or Section 5.6 (Immediate
Payment on Change in Control).
5.4    Early Payment. Payment of the amounts credited to any Early Payment Year
Subaccount of a Participant shall be paid or commence to be paid within the
first 90 days of the year elected as the Early Payment Year in accordance with
the Participant’s election under Section 4.1(c), with any subsequent annual
payments paid in the first 90 days of each applicable year. The amount of each
annual installment will be determined under the Fractional Method unless the
Participant otherwise irrevocably elects the Amortization Method at the time of
making the Early Payment Benefit election. A Participant may not elect the
Amortization Method for Early Payment Benefits earned on or after January 1,
2017. A Participant may not elect installment payments for Early Payment
Benefits earned on or after January 1, 2018.
Effective January 1, 2018, a Participant may change his or her election as to
the Early Payment Year for any Early Payment Year Subaccount subject to the
following conditions: (a) the election shall not be effective until twelve (12)
months after the election is filed with the Committee; (b) the election must
defer the lump sum payment or initial amount of the installment payment for a
period of at least five (5) years from the date that the lump sum payment or
initial amount of the installment payment was otherwise payable; and (c) the
election must be made at least twelve (12) months prior to the beginning of the
calendar year in which the lump sum payment or initial amount of the installment
payment would have been payable if no change as to the form of distribution were
ever made. In addition, if a Participant makes an election pursuant to this
provision, payment of the Early Payment Year Subaccount subject to such election
must be made in a lump sum payment in the new Early Payment Year. There is no
limit on the number of changes a Participant may make pursuant to this
provision.
Notwithstanding the foregoing, if a Participant has a Separation from Service
for any reason prior to the Early Payment Year elected by the Participant in
accordance with Section 4.1(c) or the preceding paragraph, the election made by
the Participant to receive the Early Payment Benefit shall terminate. In the
case of an Early Payment Benefit Subaccount established for any Plan Year
beginning on or after January 1, 2018, the amount credited to the Early Payment
Year Subaccount shall be paid according to the Retirement election made at the
same time as the Early Payment election, as set forth in Section 5.1(a) or
Section 5.2(a), as applicable, unless the Participant has not yet reached age
55, in which case the Early Payment benefit will be paid in a single lump sum
following the Participants’ Separation from Service In





--------------------------------------------------------------------------------





the case of Early Payment Benefits earned before January 1, 2018, the amount
credited to the Participant’s Early Payment Year Subaccount shall be paid,
together with the other amounts credited to the Participant’s Pre-2018
Subaccount, as set forth in Section 5.1 or 5.2, as the case may be. If the
Participant has a Separation from Service for any reason after the start of the
Early Payment Year but before the commencement or completion of the Early
Payment Benefit, the benefit or remaining benefit attributable to the relevant
Early Payment Year Subaccount shall be paid to the Participant (or his
Beneficiary) in accordance with the Participant’s Early Payment Benefit election
without regard to the Participant’s Separation from Service (i.e., once the
Early Payment Year is reached, the Participant’s subsequent Separation from
Service for any reason shall not affect the payment of the relevant Early
Payment Year Subaccount).


5.5    Emergency Benefit. In the event that the Committee, upon written petition
of the Participant, determines in its sole discretion that the Participant has
suffered an Unforeseeable Emergency, the Company shall pay to the Participant,
within 60 days following such determination, an Emergency Benefit that does not
exceed the amount reasonably necessary to satisfy such Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets to the extent the liquidation of
such assets would not itself cause severe financial hardship and the additional
compensation available to the Participant upon the termination of the
Participant’s current deferral elections under the Plan, as described in the
following paragraph of this Section 5.5. Such Emergency Benefit shall be taken
pro rata from each of the Participant's Deferral Accounts, including the
Participant's DCP Deferral Account, SEDCP Deferral Account and Savings Plan
Restoration Account, as applicable, and pro rata from any subaccounts, such as
an Early Payment Year Subaccount, within any such Deferral Account.
Whenever a Participant receives a distribution under this Section 5.5, the
Participant will be deemed to have revoked all current deferral elections under
the Plan effective as of the date of the distribution. The Participant will not
be permitted to participate in the next enrollment period under the Plan and
will be precluded from electing to make new deferrals under the Plan for a
minimum period of one (1) year (or such lesser period as the Committee may
permit) following receipt of the distribution. Such new election shall comply
with the provisions of Section 4.1(a).


5.6    Effect of Change in Control. In the event of a Change in Control, the
Board may, in its sole discretion, within the 30 days preceding such Change in
Control, irrevocably take action to terminate and liquidate the Plan, provided
that the requirements of Treas. Reg. § 1.409A-3(j)(4)(ix)(B) (or any successor
provision) are satisfied.
5.7    Small Benefit. Notwithstanding any election by a Participant to receive
payment of a Class Year Subaccount or Pre-2018 Subaccount maintained for the
Participant under the Plan in an installment payment form, if the aggregate
value of all of the Participant’s Class Year Subaccounts and Pre-2018
Subaccounts with the same scheduled commencement date and same installment form
is less than $50,000 on the scheduled commencement date, then all such
subaccounts shall be paid to the Participant in a single lump sum on the
scheduled





--------------------------------------------------------------------------------





commencement date. This provision shall not apply to any Early Payment Year
Subaccount that is being paid pursuant to an Early Payment Benefit election to
the extent permissible under Code Code Section 409A.
5.8    Tax Withholding and Reporting.
(a)    To the extent required by the law in effect at the time payments are
made, the Company shall withhold from payments made hereunder the taxes required
to be withheld by Federal, state and local law.
(b)    The Company shall have the right at its option to (i) require a
Participant to pay or provide for payment of the amount of any taxes that the
Company may be required to withhold with respect to interest or other amounts
that the Company credits to a Participant’s Deferral Accounts or (ii) deduct
from any amount of salary, bonus or other payment otherwise payable in cash to
the Participant the amount of any taxes that the Company may be required to
withhold with respect to interest or other amounts that the Company credits to a
Participant’s Deferral Accounts. In addition, as permitted by Treas. Reg. §
1.409A-3(j)(4)(vi) (or any successor provision), payments may be made under the
Plan to pay any Federal Insurance Contributions Act (FICA) tax imposed under
Code Sections 3101 and 3121(v)(2) on the Participant’s Deferral Accounts, and to
pay any income tax imposed under Code Section 3401 (i.e., wage withholding) or
the corresponding withholding provisions of applicable state or local law as a
result of payment of the FICA amount, as well as to pay the additional income
tax attributable to the pyramiding wages and taxes. The total payment may not
exceed the aggregate FICA tax amount and the income tax withholding related to
such FICA tax amount.





--------------------------------------------------------------------------------







5.9    Reemployment.
(a)    If, after a Participant’s Separation from Service, such Participant is
reemployed by the Company prior to the scheduled payment of any benefits in a
cash lump sum payment or while he is receiving benefits in the form of annual
installment payments, the payment of the lump sum amount or the future
installments, as the case may be, shall be made as scheduled without regard to
the Participant’s reemployment.
(b)    A reemployed Participant may elect to again participate in this Plan and
to defer additional Base Salary and/or Bonus as provided in Section 4.1, in
which case a new Deferral Account shall be established for such Participant to
which allocations relating to the period following the Participant’s
re-employment shall be credited. A Participant who was reemployed before January
1, 2018 was permitted to file a new Distribution Election Form with respect to
his Pre-2018 Subaccount, simultaneously with and in the same manner as the first
Deferral Election Form filed by the Participant upon his reemployment, governing
the payment of his new Retirement Benefit in accordance with Section 5.1(c) and
payment to his Beneficiary in accordance with Section 5.2(a)(iii) (provided that
payment of any amounts previously forfeited pursuant to Section 4.6 and restored
upon the Participant’s reemployment shall be made in the form applicable at the
time of his prior termination in accordance with the rules set forth herein). A
Participant shall be permitted to file a separate Distribution Election Form for
each Class Year Subaccount established following the Participant’s reemployment
as provided in Section 4.1.
5.10    Qualified Divorce Orders. Subject to the policies and procedures
established by the Committee under Section 9.3(b) hereof and the provisions of
this Plan, benefits may be paid from the balance of a Participant’s Deferral
Account(s) in accordance with a Qualified Divorce Order.
5.11    Special 2006 Transition Rule Elections.
(a)    Notwithstanding anything herein to the contrary, pursuant to the
transition rules under Code Section 409A and the regulations and guidance
thereunder, each Participant who has not separated from service as of
October 12, 2006 may make a new payment election (a “Special Transition Rule
Election”) with respect to (i) the balance of his Deferral Accounts as of
December 31, 2006 together with interest credited thereto prior to distribution
(his “December 31 Balance”) and/or (ii) any deferred 2006 bonus (i.e., that
portion of any bonus earned in 2006 and payable in 2007 that the Participant
elected to defer under this Plan) plus interest credited thereto prior to
distribution (his “2006 Deferred Bonus”). As part of such election, the
Participant may elect to receive his Retirement Benefit in any form described in
Section 5.1 and calculated under either the Amortization Method or the
Fractional Method. In addition, the Participant may elect up to two Early
Payment Years with installment payments (if any) calculated under the
Amortization Method or the Fractional Method. Notwithstanding the provisions of
Section 4.1 or Section 5.4 to the contrary, a Participant may elect any Early
Payment Year other than 2006 regardless of the year in which the Compensation
was deferred, except that (i) the earliest Early





--------------------------------------------------------------------------------





Payment Year that a Participant may elect with respect to his 2006 Deferred
Bonus is 2008, and (ii) if a Participant elects 2007 as an Early Payment Year
with respect to his December 31 Balance, payment will be made in July of 2007. A
Participant may elect that all, any portion or no portion of his December 31
Balance and/or all, any portion or no portion of his 2006 Deferred Bonus be paid
in an Early Payment Year, but (i) the Participant may not select more than two
Early Payment Years under this Special Transition Rule Election and may not
elect any additional Early Payment Years under Section 4.1 if such election
would result in more than two scheduled Early Payment Years and (ii) the
Participant may not make different elections with respect to the form or manner
of calculation of his Retirement Benefit with respect to his December 31 Balance
and his 2006 Deferred Bonus.
(b)    Notwithstanding anything herein to the contrary, if a Participant has
separated from service due to Retirement as of October 12, 2006, he may make a
new payment election with respect to his December 31 Balance. As part of such
election, the Participant may elect (i) to receive a lump sum distribution of
his entire Deferral Account balance in July of 2007 or (ii) to change the number
of Retirement Benefit installment payments as permitted under Section 5.1,
provided that the Participant may not extend the number of installments to more
than twenty annual installments (including installment payments that have
already been made).
(c)    If a Participant elects 2007 as an Early Payment Year for his December 31
Balance, he may not elect to defer any Compensation earned in 2007 under this
Plan.
(d)    In addition, as part of the special election hereunder, a Participant may
change the form and manner of calculation of the payment of benefits to his
Beneficiary in the event that the Participant dies while employed by the Company
after becoming eligible for Retirement.
(e)    A Participant must elect the same form and manner of calculating his
Retirement Benefit under (a) or (b) above and the same form and manner of
calculating his Beneficiary Benefit under (d) above as he elects for such
benefits under the 2005 DCP and the DCP2.
(f)    Any election hereunder must be made by November 3, 2006, or such later
date as permitted by the Committee, but in no event later than December 31,
2006.
(g)    A Participant’s election hereunder shall supersede any previous election
made or deemed to be made under this Plan, the 2005 DCP, or the DCP2. If a
Participant does not timely make an election hereunder, the elections he
otherwise made or makes or was deemed to make shall apply and may be changed
only in accordance with the other terms of this Plan and any Compensation
deferred on or after January 1, 2007, shall be subject to the Participant’s
election under the 2005 DCP (or, the DCP2 if the Participant was a participant
in the DCP2 but not the 2005 DCP) or as subsequently amended in accordance with
the other terms of this Plan. However, any distribution election that had not
become effective by October 12, 2006, shall be null and void.





--------------------------------------------------------------------------------







5.12    Plan Provisions Control.
(a)    Payment Commencement Prior to November 1, 2008. Notwithstanding anything
herein to the contrary, if installment payments to a Participant or Beneficiary
have commenced prior to November 1, 2008 in accordance with the prior provisions
of the Plan, the Participant’s remaining account shall be paid over the
remaining number of installments in accordance with the rules set forth herein
(i.e., within the first 90 days of 2009 and each subsequent calendar year,
except as otherwise provided herein).
(b)    Distribution Elections Made Prior to November 1, 2008. Notwithstanding
anything herein to the contrary, if a Participant has made a distribution
election, including a beneficiary distribution election, prior to November 1,
2008, and such election remains in effect on and after that date, including
without limitation under Section 4.8 or Section 5.2(g), distributions to such
Participant (or his Beneficiary) shall commence and be made in accordance with
the rules set forth herein, with such distribution election used only to
determine the applicable form of payment (i.e., whether distribution shall be
made in a lump sum or installments and, if installments, the number of such
installments and the method used for calculating such installments).
ARTICLE VI
BENEFICIARY DESIGNATION
Each Participant shall have the right, at any time, to designate any person or
persons as the Beneficiary to whom payments under this Plan shall be made in the
event of the Participant’s death prior to complete distribution to the
Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a paper form prescribed by the Committee. Any
Beneficiary designation made by a Participant under the DCP2 and/or the 2005 DCP
shall continue to apply under this Plan until the Participant files a new
Beneficiary designation form with the Committee. Notwithstanding the preceding
sentence, if a Participant had selected different Beneficiaries under the DCP2
and the 2005 DCP, the following rules shall apply:


(a)    If the Participant does not make a new election under Section 5.11, the
Beneficiary designation under the DCP2 shall apply to the subaccount for the
DCP2 under this Plan and the Beneficiary designation under the 2005 DCP shall
apply to the subaccount for the 2005 DCP under this Plan unless or until the
Participant files a new Beneficiary designation form with the Committee.


(b)    If the Participant does make a new election under Section 5.11, the
Participant will be treated as having no Beneficiary designation on file until
the Participant files a new Beneficiary designation with the Committee.







--------------------------------------------------------------------------------





The filing of a new Beneficiary designation form will cancel any inconsistent
Beneficiary designation previously filed.


If a Participant fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant, any benefits remaining
unpaid shall be paid in accordance with the Participant’s Beneficiary
designation under the Company’s Retirement Plan, and if there is no such valid
Beneficiary designation, to the Participant’s then surviving spouse, or if none,
to the Participant’s estate, unless directed otherwise by the court that has
jurisdiction over the assets belonging to the Participant’s probate estate.


ARTICLE VII
CLAIMS PROCEDURE
7.1    Applications for Benefits. All applications for benefits under the Plan
shall be submitted to Occidental Petroleum Corporation, Attention: Deferred
Compensation Committee, 5 Greenway Plaza, Suite 110, Houston, TX 77046-0521.
Applications for benefits must be in writing on the forms prescribed by the
Committee and must be signed by the Participant, or in the case of a Beneficiary
Benefit, by the Beneficiary or legal representative of the deceased Participant.
7.2    Claims Procedure.
(a)    Within a reasonable period of time, but not later than 90 days after
receipt of a claim for benefits, the Committee or its delegate shall notify the
claimant of any adverse benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 90 days from the end of the initial 90-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 90-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a determination on the claim.
 
(b)    In the case of an adverse benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; and (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with Section 7.4.


(c)    Within 60 days after receipt by the claimant of notification of the
adverse benefit determination, the claimant or his duly authorized
representative, upon written





--------------------------------------------------------------------------------





application to the Committee, may request that the Committee fully and fairly
review the adverse benefit determination. On review of an adverse benefit
determination, upon request and free of charge, the claimant shall have
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The Committee’s (or delegate’s)
review shall take into account all comments, documents, records, and other
information submitted regardless of whether the information was previously
considered in the initial adverse benefit determination.


(d)    Within a reasonable period of time, but not later than 60 days after
receipt of such request for review, the Committee or its delegate shall notify
the claimant of any final benefit determination on the claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension period exceed 60 days from the end of the initial 60-day
period. If an extension is necessary, the Committee or its delegate shall
provide the claimant with a written notice to this effect prior to the
expiration of the initial 60-day period. The notice shall describe the special
circumstances requiring the extension and the date by which the Committee or its
delegate expects to render a final determination on the request for review. In
the case of an adverse final benefit determination, the Committee or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse final benefit determination;
(ii) reference to the specific Plan provisions on which the adverse final
benefit determination is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits; and (iv) a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with Section 7.4.


7.3    Section 409A Compliance. Any claim for benefits under this Article must
be made by the claimant no later than the time prescribed by Treas. Reg. §
1.409A-3(g) (or any successor provision). If a claimant’s claim or appeal is
approved, any resulting payment of benefits will be made no later than the time
prescribed for payment of benefits by Treas. Reg. § 1.409A-3(g) (or any
successor provision).
7.4    Limitations on Actions. No legal action may be commenced prior to the
completion of the benefit claims procedure described herein. In addition, no
legal action may be commenced after the later of (a) 180 days after receiving
the written response of the Committee to an appeal, or (b) 365 days after an
applicant’s original application for benefits.
ARTICLE VIII
AMENDMENT AND TERMINATION OF PLAN
8.1    Amendment. The Board may amend the Plan in whole or in part at any time
for any reason, including but not limited to, tax, accounting or other changes,
which may result in termination of the Plan for future deferrals. The Executive
Compensation and Human Resources





--------------------------------------------------------------------------------





Committee of the Board may amend the Plan to (a) ensure that this Plan complies
with the requirements of Code Section 409A for deferral of taxation on
compensation deferred hereunder until the time of distribution and (b) add
provisions for changes to deferral elections and elections as to time and manner
of distributions and other changes that comply with the requirements of Code
Section 409A for the deferral of taxation on deferred compensation until the
time of distribution. The Committee appointed pursuant to Article III, in its
discretion, may amend the Plan if the Committee determines that such amendment
does not significantly increase or decrease Plan benefits or costs.
Notwithstanding the foregoing, except for any amendment required to preserve the
deferral of taxation of amounts deferred under this Plan, no amendment shall (a)
reduce the amounts that have been credited to the Deferral Account(s) of any
Participant prior to the date such amendment is adopted or (b) eliminate the
spousal survivor benefit under Section 5.3. Any amendment that would change the
terms of the amendment provisions of this Section 8.1 or the terms of the
termination provisions of Section 8.2, shall not be effective prior to the date
that is two years after the date such amendment is adopted, unless the amendment
is required by a change in the tax or other applicable laws or accounting rules,
or the amendment is required in order to preclude any amounts deferred under
this Plan from being included in the income of Participants prior to a date of
distribution as specified under this Plan. Notwithstanding the foregoing,
following a Change in Control, no amendment shall (a) reduce the amounts that
have been credited to the Deferral Account(s) of any Participant prior to the
date such amendment is adopted; (b) eliminate the spousal survivor benefits
under Section 5.3; or (c) change the terms of the amendment provisions of this
Section 8.1 or the terms of the termination provisions of Section 8.2.
8.2    Termination.
(a)    Company’s Right to Terminate. The Board may terminate the Plan at any
time, if in the Board’s judgment, the continuance of the Plan would not be in
the Company’s best interest due to tax, accounting or other effects thereof, or
potential payouts thereunder, or other reasons, provided that any termination of
the Plan shall not be effective prior to the date that is two years after the
date the Board adopts a resolution to terminate the Plan, unless (i) the
termination of the Plan is required by a change in the tax or other applicable
laws or accounting rules, or (ii) the Participants have become subject to tax on
the amounts deferred under the Plan. Notwithstanding the foregoing, following a
Change in Control, the Plan may not be terminated prior to the date that is
three years after the date the Change in Control occurs, or, if earlier, the
date on which amounts deferred under the Plan have become taxable to
Participants. In the event the Board adopts a resolution terminating the Plan,
the Board or the Committee shall determine the date as of which deferral
elections shall cease to have effect in accordance with the requirements of Code
Section 409A.
(b)    Payments Upon Termination. Distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or their
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan, except that payments may, in the discretion of the Board, be
accelerated if:





--------------------------------------------------------------------------------





(i)    The Plan is terminated and liquidated pursuant to Section 5.6 of the
Plan;


(ii)    Accelerated payment is otherwise permitted by Treas. Reg. §
1.409A‑3(j)(4)(ix) (or any successor provision) or other guidance issued by the
Secretary of the Treasury, or


(iii)    The Plan is terminated because Participants have become subject to tax
on their deferrals due to the Plan’s failure to satisfy the requirements of Code
Section 409A. Payment to a Participant may not exceed the amount required to be
included in income as a result of such failure.


ARTICLE IX
MISCELLANEOUS
9.1    Unsecured General Creditor. The rights of a Participant, Beneficiary, or
their heirs, successors, and assigns, as relates to any Company promises
hereunder, shall not be secured by any specific assets of the Company, nor shall
any assets of the Company be designated as attributable or allocated to the
satisfaction of such promises.
9.2    Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board or Committee may approve,
for the purpose of providing for the payment of such benefits. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Company’s creditors. To the extent any benefits provided under the Plan
are actually paid from any such trust, the Company shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Company. No assets
shall be transferred to a trust if such transfer would result in the taxation of
benefits prior to distribution under Code Section 409A(b).
9.3    Nonassignability.
(a)    Neither a Participant nor any other person shall have any right to
commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise
encumber, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, or interest therein which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
(b)    Notwithstanding subsection (a), the right to benefits payable with
respect to a Participant pursuant to a Qualified Divorce Order may be created,
assigned, or recognized. The Committee shall establish appropriate policies and
procedures to determine whether a Divorce Order presented to the Committee
constitutes a Qualified Divorce Order under this Plan,





--------------------------------------------------------------------------------





and to administer distributions pursuant to the terms of Qualified Divorce
Orders. In the event that a Qualified Divorce Order exists with respect to
benefits payable under the Plan, such benefits otherwise payable to the
Participant specified in the Qualified Divorce Order shall be payable to the
Alternate Payee specified in such Qualified Divorce Order.
9.4    Release from Liability to Participant. A Participant’s right to receive
benefits under the Plan shall be reduced to the extent that any portion of a
Participant’s Deferral Account(s) has been paid or set aside for payment to an
Alternate Payee pursuant to a Qualified Divorce Order. The Participant shall be
deemed to have released the Company and the Plan from any claim with respect to
such amounts in any case in which (a) the Company, the Plan, or any Plan
representative has been served with legal process or otherwise joined in a
proceeding relating to such amounts, and (b) the Participant fails to obtain an
order of the court in the proceeding relieving the Company and the Plan from the
obligation to comply with the judgment, decree or order.
9.5    Employment Not Guaranteed. Nothing contained in this Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to be retained in employment with the Company.
Accordingly, subject to the terms of any written employment agreement to the
contrary, the Company shall have the right to terminate or change the terms of
employment of a Participant at any time and for any reason whatsoever, with or
without cause.
9.6    Gender, Singular & Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine or feminine as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.
9.7    Captions. The captions of the articles, sections, and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.8    Validity. In the event any provision of this Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.
9.9    Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as to the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
9.10    Applicable Law. The Plan shall be governed by and construed in
accordance with Code Section 409A, and any regulations promulgated thereunder.
To the extent that the Plan covers individuals who first became Participants
prior to January 1, 2017 (including their Beneficiaries and others claiming
benefits through such Participants), it shall be governed in accordance with the
laws of the State of California to the extent such laws are not preempted by
ERISA. To the extent that the Plan covers individuals who first become
Participants on or after





--------------------------------------------------------------------------------





January 1, 2017 (including their Beneficiaries and others claiming benefits
through such Participants), it shall be governed in accordance with the laws of
the State of Texas to the extent such laws are not preempted by ERISA.







